Title: To George Washington from the Massachusetts Council, 26 November 1776
From: Massachusetts Council
To: Washington, George



May it please your Excelley
State of Massachusetts Bay Council Chamber[Boston] Novr 26th 1776

The Bearer, Major Shaw, has at Length arrived here with a few Indians, Inlisted into the Continental Service, we are Sorry he has met with no better Success in this Business, however the few there are we

Conceive, Will be of this Service if no other, to keep the Tribes from whence they came in a State of Amity—The Indians when here, were fond of Returning back again to their Families, but were Informed that We had no Power to grant them any such leave—But they must Attend Upon your Excellency; And as they made some Objection to Travelling so far on Foot a Waggon and Horses have been purchased for the Sole purpose of Conveying them along. In the Name & by Order of the Council I have the Honor to be Your Most Obedient Humble Servant

Jer: Powell President

